— Judgment unanimously affirmed. Memorandum: At the time of his plea of guilty of robbery second degree and of the sentencing therefor relator was represented by counsel and made a bargained plea, and was fully advised by the court that his sentence would be as a second felony *1058offender if it was established that he had previously been convicted of a felony. Relator knew that he had been previously convicted of a felony and that such conviction had been affirmed (33 AD2d 893). On appeal from the conviction for robbery second the judgment was also affirmed (37 AD2d 919). Relator had a right of review at that time; and in the order from which he now appeals the court properly held that this habeas corpus proceeding is not now available to him. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Witmer, JJ.